455 F.2d 981
UNITED STATES of America, Plaintiff-Appellee,v.Gilbert Bryant FOERSTER, Defendant-Appellant.
No. 71-2620.
United States Court of Appeals,Ninth Circuit.
Feb. 15, 1972.Rehearing Denied March 15, 1972.

Richard L. Chesney, Arthur Wells, Jr., Berkeley, Cal., for defendant-appellant.
Harry D. Steward, U. S. Atty., Stephen G. Nelson, Chief, Criminal Division, Donald F. Shanahan, Asst. U. S. Atty., San Diego, Cal., for plaintiff-appellee.
Before MERRILL, BROWNING and WRIGHT, Circuit Judges.
PER CURIAM:


1
Appellant appeals from his conviction of violating 21 U.S.C. Sec. 176a, relating to transporting marihuana, and of conspiracy to violate the same section.  We affirm.


2
Appellant contends that the marihuana introduced as evidence should have been suppressed as the product of a search and seizure not supported by probable cause.  This court has consistently upheld the right of Immigration officers to stop and investigate vehicles for concealed aliens, as was done here, without a showing of probable cause.  United States v. Almeida-Sanchez, 452 F.2d 459 (9th Cir. 1971); Duprez v. United States, 435 F.2d 1276, 1277 (9th Cir. 1970); Fumagalli v. United States, 429 F.2d 1011 (9th Cir. 1970).


3
Appellant also argues that the evidence was insufficient to show illegal importation or his knowledge thereof.  The facts of this case are not distinguishable in any legally significant respect from those in Duprez v. United States, supra.


4
Affirmed.